Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 10-27 in the reply filed on 02/26/2021 is acknowledged.
Claims 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 10-14, 17, 20-21 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhou et al (WO 99/50409, October 1999).
Zhou et al disclose several modified oligonucleotides in Table 1 on page 10, in which oligonucleotide “6” has 5’-region of 4 2’-O-methyl modified nucleosides, 3’-region of 5 2’-O-methyl modified nucleosides and a central region consisting of 9 deoxynucleosides, with mixed backbone of phosphodiester and phosphorothioate linkages, wherein 5’-most and 3’-most .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al (WO 2011/097644, August 2011).
Bennett et al teach gapmers, modified oligonucleotides with 5’-regions and 3’-regions named “wings” and central region named “gap” (see lines 25-30 on page 6). Such oligonucleotides can be 15-20 nucleosides in length wing possible wing-gap-wing motifs such as 
Bennett et al do not specifically describe oligonucleotides with specific combinations of wing and gap length as instantly claimed.
It would have been obvious to one of the ordinary skill in the art at the time of the invention to produce different species of gapmers based on teachings of Bennett et al. One of the ordinary skill in the art would be motivated to do so, because Bennett et al describes a wide genus of possible compounds to produce, therefore one of the ordinary skill in the art would produce a number of species with varying lengths of wings and gaps in order to identify most active compounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,906,873. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘873 recite use of compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,273,315. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘315 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,683,236. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘236 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,202,603. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘603 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,619,158. Although the claims at issue are claims from ‘158 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,837,016. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘016 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,793,856. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘856 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,907,160. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘160 recite use of compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,407,680. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘680 recite compounds satisfying structural requirements of instant claims 10-27.
s 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8,143,230. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘230 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8,188,059. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘059 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-75 of U.S. Patent No. 8,372,967. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘967 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,617,540. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘540 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,202,599. Although the claims at issue are claims from ‘599 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,695,418. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘418 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,260,069. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘069 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,163,239. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘239 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,181,550. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘550 recite compounds satisfying structural requirements of instant claims 10-27.
s 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,181,549. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘549 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 9,932,581. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘581 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,932,580. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘580 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 9,957,504. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘504 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 10,683,499. Although the claims at issue are claims from ‘499 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,844,379. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘379 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,280,423. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘423 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9,994,855. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘855 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 10,793,862. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘862 recite compounds satisfying structural requirements of instant claims 10-27.
s 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,382,540. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘540 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-81 of U.S. Patent No. 9,957,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘292 recite compounds satisfying structural requirements of instant claims 10-27.

Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,570,169. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘540 recite compounds satisfying structural requirements of instant claims 10-27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635